                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

ORINTHID JABBAR HAYES,

      Petitioner,

v.                                         CASE NO. 5:17cv57-MCR/CAS

JULIE L. JONES,

      Respondent.
                                  /

                                      ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge. ECF No. 23. The parties have been furnished a copy of

the Report and Recommendation and have been afforded an opportunity to file

objections pursuant 28 U.S.C. § 636(b)(1). I have made a de novo determination

of any objections timely filed.

      Having considered the Report and Recommendation, and any objections

filed thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 23, is adopted and

incorporated by reference in this Order.
     2. The § 2254 petition for writ of habeas corpus, ECF No. 1, is DENIED.

     3. A certificate of appealability is DENIED and leave to appeal in forma

pauperis is also DENIED.

     DONE AND ORDERED this 9th day of October 2018.




                                     s/  M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
